Case 7:18-cv-05233-PED Document 29 Filed 02/12/19 Page 1 of 2

Law OFFICE OF CRAIG A. BLUMBERG

FIFTEEN MAIDEN LANE
20™ FLOOR

New York, NEw York | O038-4003
LONG ISLAND OFFICE

393 JERICHO TURNPIKE

TELEPHONE (2 1 2) 346-0808
2” FLOOR

TELECOPIER (21 2) 346-0777

February 12, 2019

MINEOLA, NEW YORK 11501

Via ECF

Honorable Paul E. Davison
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: — Rutkovsky v. Allstate Insurance Company
Our File No. 2699.01
Docket No.: 18 CV 05233 (PED)

Dear Judge Davison:

The undersigned is counsel to the plaintiff in the above referenced matter currently pending
before your honor. Pursuant to Section 2(A) of “Individual Practices of Judge Paul E. Davison,” this
* communication is to request a pre motion conference to file a Motion to Quash defendant’s two
Subpoenas pursuant to Rule 45 of the Federal Rules of Civil Procedure.

Plaintiff is the owner of the premises located at 16 Glen Park Road, Purchase, New York.
The property was insured by Allstate Insurance Company. On May 21, 2016, there was a fire at the
premises that totally destroyed the house. A claim was submitted to Allstate, and the parties agreed
to building damage replacement cost in the amount of $709,179.70. Allstate paid the actual cash
value of the damages in the amount of $579,041.48, and withheld recoverable depreciation in the
amount of $130,138.22. The policy provided that upon the repair or replacement of the home,
Allstate would pay the insured the recoverable depreciation. The insured, being unable to rebuild
the premises, instead purchased a replacement condominium for approximately $725,000, and
thereafter made claim to Allstate for the recoverable depreciation. Allstate refused to pay plaintiff
the recoverable depreciation and issued a denial letter dated May 16, 2018. (Letter attached
hereto).

Defendant has recently served two subpoenas, one on JP Morgan Chase Bank and the other
on Wells Fargo Bank. (Subpoenas attached hereto). Both subpoenas demand the production of
“Any and all documents and communications concerning the following: Laurence C. Rutkovsky
and/or Sharon L. Feldman’s intentions regarding the property located at 16 Glen Park Road,
Purchase NY 10577-1904 (the “Property’”); Loan # ------ and any other loans pertaining to the
Property.” The request is vague and ambiguous. We do no understand how a request can be made
Case 7:18-cv-05233-PED Document 29 Filed 02/12/19 Page 2 of 2

February 12, 2019
Page 2

to a bank asking for documents relating to the “intentions” regarding the property. Additionally,
defendant cannot be permitted to subpoena the bank records of Mr. Rutkovsky or Sharon Feldman
(who is not a party in this action) as any such bank records would be confidential and completely

irrelevant and immaterial.
Respectfully submitted,

LAW OFFICE OF CRAIG A. BLUMBERG

n Lith 1/

Craig A. Bumberg (CB 7166)

ce: Skarzynsky Black, LLC
Thomas H. Cellilli, Esq.
